Title: From Thomas Jefferson to Johann Ludwig de Unger, 16 February 1788
From: Jefferson, Thomas
To: Unger, Johann Ludwig von



Sir
Paris Feb. 16. 1788.

I receive with a great deal of pleasure your favor of January 20. and congratulate you sincerely on your present happy situation. The favours dealt out to you by your sovereign are a proof of his penetration and good administration. Inclosed is the certificate which you desire for Hartmann. Besides the duty to truth which would have called on me for this, and my desire to serve whomsoever you befriend, I found myself further biassed in his favor by observing his opinion to coincide with mine that nothing in Europe can counterbalance the freedom, the simplicity, the friendship and the domestic felicity we enjoy in America. I have been led to quit it by a domestic loss, but could not be induced to be long absent from it. I am here with two daughters, being all the family I have left. I retain a strong remembrance of the happy moments in which you participated, and to which you contributed so much at Monticello. That you may continue to be the object of the favors of your sovereign and the blessings of heaven is the sincere prayer of him who has the honour to be with sentiments of sincere affection Sir Your most obedient & most humble servant,

Th: Jefferson

